Citation Nr: 0511098	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-28 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
patellofemoral syndrome of the right knee from October 30, 
2002 to May 17, 2004.

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the right knee from May 18, 
2004.

3.  Entitlement to an initial compensable rating for 
patellofemoral syndrome of the left knee from October 30, 
2002 to May 17, 2004.

4.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the left knee from May 18, 
2004.

5.  Entitlement to an initial compensable rating for 
lumbosacral strain from October 30, 2002 to May 17, 2004.

6.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain from May 18, 2004.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1995 to 
October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in relevant part, granted 
service connection for patellofemoral syndrome of the right 
knee and assigned a noncompensable rating effective October 
30, 2002; granted service connection for patellofemoral 
syndrome of the left knee and assigned a noncompensable 
rating effective October 30, 2002; and granted service 
connection for lumbosacral strain and assigned a 
noncompensable rating effective October 30, 2002.  

The veteran expressed disagreement with the noncompensable 
ratings assigned for his bilateral knee and low back 
disabilities.  Subsequently, in a June 2004 rating decision, 
the RO granted a 10 percent rating for patellofemoral 
syndrome of the right knee, effective May 18, 2004; a 10 
percent rating for patellofemoral syndrome of the left knee, 
effective May 18, 2004; and a 10 percent rating for 
lumbosacral strain, effective May 18, 2004.  

Since the veteran has been awarded staged ratings for his 
disabilities, the issues have been separated as noted on the 
initial page of this decision.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  From October 30, 2002 to May 17, 2004, the veteran's 
patellofemoral syndrome of the right knee was manifested by 
full range of motion without pain on motion.

3.  From May 18, 2004, the veteran's patellofemoral syndrome 
of the right knee was manifested by noncompensable limitation 
of motion with pain on motion that caused additional 
functional impairment.  

4.  From October 30, 2002 to May 17, 2004, the veteran's 
patellofemoral syndrome of the left knee was manifested by 
full range of motion without pain on motion.

5.  From May 18, 2004, the veteran's patellofemoral syndrome 
of the left knee was manifested by noncompensable limitation 
of motion with pain on motion that caused additional 
functional impairment.  

6.  From October 30, 2002 to May 17, 2004, the veteran's 
lumbosacral strain was manifested by full range of motion 
without pain on motion.  

7.  From May 18, 2004, the veteran's lumbosacral strain was 
manifested by slight limitation of motion with pain on motion 
that caused additional functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria of an initial compensable rating for 
patellofemoral syndrome of the right knee were not met from 
October 30, 2002 to May 17, 2004.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003-5019 (2004).  

2.  The criteria for an initial rating in excess of 10 
percent for patellofemoral syndrome of the right knee have 
not been met during the rating period on appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-
5019, 5260 (2004).  

3.  The criteria of an initial compensable rating for 
patellofemoral syndrome of the left knee were not met from 
October 30, 2002 to May 17, 2004.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003-5019 (2004).  

4.  The criteria for an initial rating in excess of 10 
percent for patellofemoral syndrome of the left knee have not 
been met during the rating period on appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-
5019, 5260 (2004).  

5.  The criteria of an initial compensable rating for 
lumbosacral strain were not met from October 30, 2002 to May 
17, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.71a, Diagnostic Code 5237 (2004).  

6.  The criteria for an initial rating in excess of 10 
percent for lumbosacral strain have not been met during the 
rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (as 
in effect prior to September 26, 2003); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Code 5237 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

The increased initial ratings issues on appeal were first 
raised in a notice of disagreement submitted in response to 
the RO's notice of its decision granting service connection 
for patellofemoral syndrome of the right and left knees, and 
lumbosacral strain.  VA's General Counsel has held that, if, 
in response to notice of its decision on a claim, VA receives 
a notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  However, if a claimant has not received 
any notice of the VCAA in regard to the initial claim, then 
the requirements of section 5103(a) must be met.  See 
VAOPGCPREC 8-03.  Here, the veteran's claim was initially 
received and adjudicated before a VCAA notice letter had been 
sent to the veteran.  Hence, this General Counsel opinion is 
inapplicable and the duty to notify provisions must be met.  

A VA letter issued in November 2003 apprised the veteran of 
the information and evidence necessary to substantiate his 
claims for increased ratings.  Such correspondence also 
apprised him as to which information and evidence, if any, 
that he is to provide, and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  He was also 
advised to send any evidence in his possession, pertinent to 
the appeal, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  In the present case, the veteran's 
claim was initially adjudicated in October 2002, before the 
VCAA notice letter was sent in November 2003.  Nevertheless, 
the Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2003 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error, and 
VA's duty to notify has been met.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA outpatient treatment 
reports, and VA examination reports.  The veteran has not 
identified any pertinent evidence that has not been obtained 
that is necessary to the adjudication of the issues addressed 
in this decision.  Essentially, all available evidence that 
could substantiate the claims has been obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  As such, the Board finds that VA's duty to assist in 
this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claims.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Increased Initial Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2004).  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that this case addresses the 
assignment of initial ratings for disabilities following an 
award of service connection for patellofemoral syndrome of 
the right and left knees, and lumbosacral strain.  In such 
cases, the rule from Francisco, supra, is not applicable.  
Rather, at the time of an initial rating, as noted in the 
Introduction above, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Therefore, the Board will review 
the medical evidence of record as it pertains to the 
disabilities at issue from the date of the initial rating 
evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002).  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2004).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2004).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2004).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes which provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14, if 
there is evidence of additional disability.  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of these codes pertaining to limitation of 
motion, there is no additional disability for which a rating 
may be assigned.  VAOPGCPREC 23-97.  A similar approach to 
other diagnostic codes, which do not involve limitation of 
motion, should be utilized.  VAOPGCPREC 9-98.  

Osteoarthritis established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is X- ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  In addition, if occasional 
incapacitating exacerbations are also demonstrated, a 20 
percent rating will be assigned. These ratings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, including Note 1 
(2004).  

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2004).  

A.  Patellofemoral Syndrome of the Right and Left Knees

Factual Background

Service medical records indicate that the veteran was seen in 
August 1997 for complaints of right knee pain.  He reported 
that one year prior, he had been running and had stepped into 
a pothole and twisted the knee.  He had no past history of 
knee problems.  Clinical evaluation showed no edema and no 
deformities.  There was full range of motion of the knee, and 
Lachman's and drawer signs were negative.  There was no 
patellar grind.  The assessment was essentially normal 
examination/mild strain.  Motrin was prescribed.  In June 
1999, he was seen for complaints of right knee pain.  
Clinical evaluation revealed no inflammation, no redness, no 
crepitus, and negative drawer sign.  The assessment was right 
knee pain.  He was seen again in February 2000, for 
complaints of bilateral knee pain.  He stated that his knees 
had been painful for the past four years with no relief.  
Clinical evaluation revealed full range of motion and normal 
strength.  There was no erythema or ecchymosis.  There was 
positive patellar compression and positive crepitus, 
bilaterally.  The assessment was patellofemoral syndrome of 
both knees.  He was seen again for similar complaints in 
March 2000.  The assessment was mild patellofemoral syndrome 
of the knees.  In September and November 2000, he presented 
with complaints of bilateral knee pain.  

Upon VA contract examination in September 2002, one month 
prior to his discharge, the veteran reported a history of 
recurring pain in both knees, particularly with prolonged 
standing, climbing, running, or strenuous activity.  He also 
had occasional swelling of the knee due to joint effusion.  
Clinical evaluation revealed that there was full range of 
motion of both knees (extension to 0 degrees and flexion to 
140 degrees) without pain.  Drawer and McMurray tests were 
normal bilaterally.  There was no sign of recurrent 
subluxation, joint effusion, or locking.  The examiner 
commented that the veteran did experience occasional 
weakness, fatigue and lack of endurance after exertion due to 
pain in the knees.  X-rays were normal.  The diagnosis was 
patellofemoral syndrome of the right and left knees.  

VA outpatient treatment records dated from January 2003 to 
February 2004 indicate that the veteran was seen for 
complaints of knee pain.  Physical therapy was unsuccessful, 
and he began wearing knee braces.  In March 2003, there was 
no edema, clubbing, cyanosis or significant joint 
abnormalities.  The assessment was osteoarthritis.  In 
October 2003, clinical evaluation revealed minimal swelling 
in the right knee compared to the left.  

Upon VA contract examination in May 2004, the veteran 
reported a history of bilateral knee pain with a diagnosis of 
patellofemoral syndrome.  He was not able to run and had 
difficulty walking a city block.  The symptoms were constant.  
Clinical evaluation revealed that the veteran's gait and 
posture were within normal limits.  There was no evidence of 
abnormal weight bearing on the feet.  The general appearance 
of both knees was within normal limits.  Range of motion of 
the right knee was 0 degrees to 120 degrees, with pain 
beginning at 90 degrees.  Range of motion of the left knee 
was 0 degrees to 125 degrees, with pain beginning at 
100 degrees.  Drawer test and McMurray's test were within 
normal limits for both knees.  There was crepitus and 
positive compression test, bilaterally.  The assessment was 
patellofemoral syndrome of the right and left knees.  

Relevant Criteria and Analysis

The veteran's right and left knee disabilities were initially 
assigned noncompensable ratings pursuant to Diagnostic Code 
5019, and were subsequently increased to 10 percent under the 
same diagnostic code, effective May 18, 2004.  Diagnostic 
Code 5019 pertains to bursitis, and directs that the 
disability be rated on limitation of motion of the affected 
part as degenerative arthritis under Diagnostic Code 5003 
(see above).  38 C.F.R. § 4.71a, Diagnostic Code 5019 (2004).  

A 10 percent rating is assigned when flexion of the leg is 
limited to 45 degrees or extension is limited to 10 degrees.  
A rating in excess of 10 percent is warranted when flexion is 
limited to 30 degrees or less, or extension is limited to 
15 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2004).  Full range of motion of the knee is 
measured from 0 degrees extension to 140 degrees in flexion.  
38 C.F.R. § 4.71, Plate II (2004).  

Impairment of the knee manifested by recurrent subluxation or 
lateral instability is rated under Diagnostic Code 5257.  
Slight recurrent subluxation or lateral instability is 
assigned a 10 percent disability rating.  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
disability rating.  A 30 percent disability rating requires 
that the recurrent subluxation or lateral instability be 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

1.  Initial Compensable Ratings from October 30, 2002 to May 
17, 2004

In considering the objective findings upon VA examination in 
September 2002 as well as VA outpatient treatment reports 
within this time frame, the Board finds that the initial 
noncompensable ratings for the veteran's right and left knee 
patellofemoral syndrome are appropriate.  Specifically, upon 
VA examination in September 2002, the veteran demonstrated 
full range of motion of both knees without painful motion, 
and there was no evidence of joint effusion.  VA outpatient 
treatment reports dated during this time period also do not 
show edema, clubbing, or cyanosis in the knees.  On one 
occasion in October 2003, it was noted that there was minimal 
swelling in the right knee compared to the left.  However, 
the Board finds that without consistent clinical findings of 
swelling, muscle spasm, or painful motion demonstrated during 
this time period, the veteran may not be assigned a 
compensable rating under Diagnostic Codes 5003-5019, or 
Diagnostic Codes 5260, 5261 based solely on his subjective 
complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003.  

Furthermore, the veteran has not been found to have 
subluxation or lateral instability in either knee at any time 
during this period.  In fact, upon VA examination in 
September 2002, there were no signs of recurrent subluxation, 
and drawer and McMurray's testing were normal.  Hence, the 
Board finds that a separate compensable rating pursuant to 
Diagnostic Code 5257 is also not warranted.  

The Board finds that the preponderance of the evidence is 
against the claims for initial compensable ratings for 
patellofemoral syndrome of the right and left knees, from 
October 30, 2002 to May 17, 2004.  Therefore, the benefit-of-
the-doubt doctrine does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Alemany, supra.  

2.  Initial Ratings in Excess of 10 Percent

On May 18, 2004, the veteran underwent a VA examination, at 
which time, clinical findings showed limitation of motion of 
both knees, with painful motion, and positive crepitus and 
compression tests.  Based on these objective findings, and in 
accordance with 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 
supra, the veteran was assigned a 10 percent rating for each 
knee pursuant to Diagnostic Codes 5003-5019.  However, range 
of motion testing did not demonstrate functional impairment 
comparable to right and/or left knee flexion limited to 
30 degrees or less, or extension limited to 15 degrees or 
more as required for a 20 percent rating under Diagnostic 
Codes 5260 and 5261.  The veteran had full extension to 0 
degrees in both knees, and flexion limited to 120 degrees in 
the right knee and 125 degrees in the left knee with pain.  
However, this degree of impairment does not more nearly 
approximate the level of disability required for a 20 percent 
rating under Diagnostic Code 5260 or 5261.  Therefore, the 
Board concludes that neither a higher rating pursuant to 
Diagnostic Codes 5260 or 5261, nor separate ratings under 
these diagnostic codes is appropriate.  See VAOPGCPREC 9-04.  

Moreover, the veteran has still not been found to have 
subluxation or lateral instability in either knee.  Upon VA 
examination in May 2004, there were no signs of recurrent 
subluxation, and drawer and McMurray's testing were again 
reported to be within normal limits.  Hence, the Board finds 
that a separate compensable rating for instability in either 
knee pursuant to Diagnostic Code 5257 was also not warranted 
from May 18, 2004.  

The Board finds that the preponderance of the evidence is 
against the claim for initial ratings in excess of 10 percent 
for patellofemoral syndrome of the right and left knees from 
May 18, 2004.  Therefore, the benefit-of-the-doubt doctrine 
does not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Alemany, supra.  

Finally, the Board has also considered whether an increased 
evaluation is warranted for the veteran's right and/or left 
knee patellofemoral syndrome on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1).  However, the evidence of record 
does not demonstrate that either disability has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the conditions have required 
frequent hospitalization, or that the right or left knee 
disabilities alone markedly interfere with employment so as 
to render impractical the application of schedular standards.  
Accordingly, the Board finds that an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2004).  

B.  Lumbosacral Strain

Factual Background

Service medical records indicate that the veteran was seen in 
July 2000 for complaints of lower back pain.  He had picked 
up a heavy trash can and felt pain in his back.  There was no 
history of lower back pain.  Upon follow-up evaluation, the 
pain had improved, but there was a cramping-type pain in the 
lower back.  He had no change in strength in the lower 
extremities, and no loss of bowel or bladder function.  The 
assessment was lower back pain/L4-L5 lumbar strain.  In 
August 2000, he was seen for continued complaints of mid-
lower back pain.  There were muscle spasms in the lumbar area 
down the midline of the spine.  The assessment was lumbar 
sprain versus fracture.  He was seen the follow day.  X-rays 
were normal and did not reveal any injury to the spinal 
column.  Extension of the back revealed slight pain, and 
flexion was painful on the left side.  Straight-leg raising 
was positive on both sides, there was decreased muscle 
strength, and positive deep tendon reflexes.  The assessment 
was lumbar strain.  

In September 2000, he awoke with back pain.  There was no 
tenderness to palpation of the lumbar spine and no spasms.  
Range of motion was full.  Straight-leg raising was negative.  
The assessment was lower back pain.  In February 2001, he was 
seen for another episode of back pain after lifting 
something.  There was mild pain in the right lumbar region 
when walking.  He demonstrated full range of motion, with 
tenderness to palpation, spasm, and edema.  The assessment 
was right lumbar strain.  In May 2001, he fell off a five-ton 
truck and had some initial back pain.  However, it had 
resolved.  In December 2001, he was diagnosed with chronic 
back pain.  There was tenderness to palpation and no edema 
with normal lateral range of motion, normal flexion and 
normal extension but with pain.  

Upon VA contract examination in September 2002, one month 
prior to the veteran's discharge, the veteran reported lower 
back pain and muscle tightness.  Sometimes the pain traveled 
to his right shoulder.  Clinical evaluation revealed no sign 
of radiation pain or muscle spasms in the lumbar spine.  
Straight-leg raising was negative on both sides and there was 
no radiculopathy.  Range of motion was normal without pain 
with flexion to 95 degrees, extension to 35 degrees, lateral 
flexion to 40 degrees, bilaterally, and rotation to 35 
degrees, bilaterally.  There was some mild tenderness on 
palpation in the right lower paraspinal muscles adjacent to 
the right upper sacrum.  X-rays were normal.  The examiner 
commented that the veteran did experience occasional 
weakness, fatigue and lack of endurance after exertion due to 
pain in the low back.

VA outpatient treatment records dated from January 2003 to 
February 2004 indicate that the veteran was seen on occasion 
for complaints of low back pain.  In March 2003, neurological 
evaluation revealed normal muscle tones, strength and 
coordination.  Deep tendon reflexes were equal and 
symmetrical.  Sensory examination was non-remarkable.  The 
assessment was osteoarthritis and degenerative disc disease.  
In August 2003, he was given a lumbar support.  

Upon VA contract examination in May 2004, the veteran 
reported a history of lower back pain for the past five 
years.  The pain traveled down his right leg to the mid-
thigh.  The pain was sharp in nature.  He reported 
incapacitating episodes as often as one time per year that 
lasted for seven days, but none in the past year.  He missed 
work three times per month.  Clinical evaluation revealed 
that his posture and gait were within normal limits.  Range 
of motion was flexion to 85 degrees with pain beginning at 1 
degree; extension to 30 degrees with pain beginning at 1 
degree; right and left lateral flexion to 25 degrees with 
pain beginning at 20 degrees; and right and left rotation to 
30 degrees with pain beginning at 20 degrees.  There was no 
ankylosis of the spine and no signs of intervertebral disc 
syndrome.  Motor and sensory function was within normal 
limits.  There were absent knee jerks on both lower 
extremities.  Ankle jerk was 1+ bilaterally.  X-rays were 
within normal limits.  The diagnosis was lumbosacral strain.  

Relevant Criteria and Analysis

The veteran's service-connected lumbosacral strain was 
initially rated noncompensable pursuant to Diagnostic Code 
5295, and was increased to 10 percent as of May 18, 2004, 
pursuant to Diagnostic Code 5237.  The regulations governing 
the evaluation of back disabilities were amended during the 
course of the veteran's appeal, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including vertebral fracture or dislocation under Diagnostic 
Code 5235, lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002); and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (as in effect from September 26, 2003)).  

Prior to September 26, 2003, Diagnostic Code 5295, which 
pertained to lumbosacral strain, provided a 10 percent rating 
where there was characteristic pain on motion.  A 20 percent 
rating is assigned if there is evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assigned for severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (as in effect prior to 
September 26, 2003).  

Slight limitation of motion of the lumbosacral spine is 
assigned a 10 percent rating; moderate limitation of motion 
warrants a 20 percent rating; and severe limitation of motion 
of the lumbosacral spine warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect prior 
to September 26, 2003).  

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, disability ratings are provided based on the 
following:  

Unfavorable ankylosis of the entire spine ............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine ... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................					40 
percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine .................	
				30 percent

Forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis ......	
		20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, the combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent 
or more of the height .............			10 percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

The veteran was notified of the changes by the RO by way of a 
supplemental statement of the case issued in June 2004.  The 
RO also applied the change in regulations in adjudicating the 
veteran's claim.  As the veteran has been apprised of the new 
regulations and afforded an opportunity to comment or submit 
additional evidence on his behalf, there is no prejudice to 
the veteran in the Board's review of his claim under both 
sets of criteria.  See Bernard, supra.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  



1.  Initial Compensable Rating from October 30, 2002 to May 
17, 2004

In considering the objective findings upon VA examination in 
September 2002 as well as VA outpatient treatment reports 
within this time frame, the Board finds that the initial 
noncompensable rating for the veteran's lumbosacral strain is 
appropriate.  Specifically, upon VA examination in September 
2002, the veteran demonstrated full range of motion of the 
lumbar spine without painful motion.  There were no muscle 
spasms and only mild tenderness on palpation of the right 
lower paraspinal muscles.  VA outpatient treatment reports 
dated during this time period also do not show clinical 
findings of limitation of motion and pain on motion of the 
lumbosacral spine to warrant a compensable rating.  It was 
noted that the veteran was given a lumbar support, but there 
were no clinical range of motion findings provided at that 
time.  The Board finds that without consistent clinical 
findings of limitation of motion, muscle spasm, or painful 
motion demonstrated during this time period, the veteran may 
not be assigned a compensable rating under Diagnostic Codes 
5292, 5295, or 5237 based solely on his subjective complaints 
of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295, 5237.  

The Board notes that although there was one clinical 
assessment of degenerative disc disease in March 2003, X-rays 
have consistently shown the lumbosacral spine to be within 
normal limits.  Therefore, a rating pursuant to Diagnostic 
Codes 5293 or 5243 is not appropriate at any time during this 
time period and consideration of the criteria in those codes 
is not necessary.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial compensable 
rating for the service-connected lumbosacral strain under 
either the relevant old or new rating criteria.  Therefore, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Alemany, supra.  

2.  Initial Rating in Excess of 10 Percent from May 18, 2004

On May 18, 2004, the veteran underwent a VA examination, at 
which time, clinical findings showed limitation of motion of 
the lumbar spine with painful motion that caused additional 
functional impairment.  Based on these objective findings, 
and in accordance with 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 
supra, the veteran was assigned a 10 percent rating under 
Diagnostic Code 5237.  However, there was no evidence of 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, or moderate limitation of motion to warrant a 
20 percent rating under either Diagnostic Code 5292 or 5295 
as in effect prior to September 23, 2003.  Additionally, 
forward flexion of the thoracolumbar spine was greater than 
60 degrees, the combined range of motion of the thoracolumbar 
spine was greater 120 degrees, and the veteran did not have a 
normal gait.  Therefore, a 20 percent rating pursuant to 
Diagnostic Code 5237 is also not warranted.  

Again, X-rays have consistently shown the lumbosacral spine 
to be within normal limits and upon VA examination in May 
2004, the examiner concluded that there were no indications 
of intervertebral disc syndrome.  Therefore, a rating 
pursuant to Diagnostic Codes 5293 or 5243 is not appropriate 
and consideration of the criteria in those codes is not 
necessary.  

The Board finds that the preponderance of the evidence is 
also against the claim for an initial rating in excess of 10 
percent for the service-connected lumbosacral strain under 
the relevant old or new rating criteria.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and this aspect 
of the claim is also denied.  38 U.S.C.A. § 5107(b); Alemany, 
supra.  

Finally, the Board has also considered whether an increased 
evaluation is warranted for the veteran's chronic lumbosacral 
strain on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  However, the evidence of record does not 
demonstrate that it has resulted in a disability picture that 
is unusual and exceptional in nature.  There is no indication 
that the condition ever has required frequent 
hospitalization, or that the lumbosacral strain alone 
markedly interferes with employment so as to render 
impractical the application of schedular standards.  
Accordingly, an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1) (2004).  




ORDER

An initial compensable rating for patellofemoral syndrome of 
the right knee from October 30, 2002 to May 17, 2004 is 
denied.  

An initial rating in excess of 10 percent for patellofemoral 
syndrome of the right knee is denied.  

An initial compensable rating for patellofemoral syndrome of 
the left knee from October 30, 2002 to May 17, 2004 is 
denied.  

An initial rating in excess of 10 percent for patellofemoral 
syndrome of the left knee is denied.  

An initial compensable rating for lumbosacral strain from 
October 30, 2002 to May 17, 2004 is denied.  

An initial rating in excess of 10 percent for lumbosacral 
strain is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


